Citation Nr: 0422635	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  00-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left hip, claimed as secondary to service-
connected bilateral knee conditions.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to May 1952 
and from August 1952 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection for a left 
knee condition and a left hip condition was denied.  In a 
June 2000 rating action, service connection was subsequently 
granted for the knee condition while service connection for 
the hip condition remained denied.  The veteran voiced 
disagreement with the rating assigned for the left knee 
condition and the continued denial of service connection for 
a left hip condition in August 2000.  In October 2000, the RO 
issued a Statement of the Case (SOC) and the veteran 
perfected his appeal.

The veteran offered testimony before a decision review 
officer at the RO in February 2002.  A hearing was held via 
videoconference before the undersigned Veterans Law Judge in 
September 2003.  Transcripts are of record.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regarding the veteran's service connection claim, the 
evidence of record indicates that the veteran indicated he 
received treatment for his left hip at Keesler Air Force Base 
(AFB) from the early 1980s through 1995.  Records from 
Keesler AFB were obtained and associated with the veteran's 
claims folder in October 1983 in connection with a different 
claim.  The records, ranging from January 1983 to September 
1983, do not reflect complaints for or treatment of a left 
hip condition.  In March 2002, the RO requested additional 
records.  The medical information release clerk at Keesler 
AFB responded in April 2002 that the information requested 
had been archived.  No attempt to obtain the archived 
evidence has been made by the RO.  Such evidence is 
potentially pertinent to the veteran's service connection 
claim and therefore should be obtained before appellate 
review of his claim.

In November 2003, the veteran (via his accredited 
representative) submitted additional private medical evidence 
in support of his claims.  The November 2003 letter that 
accompanied the evidence was directed to the undersigned 
Veterans Law Judge and reflects that the evidence was 
submitted "for your consideration."  As such, the Board 
will construe this letter as a waiver of initial RO 
consideration.  The evidence has been thoroughly reviewed and 
contains an April 2003 private medical record that indicates 
the veteran had left knee laxity.  The November 2001 VA 
examination report reflects that physical examination of the 
veteran did not reveal left knee laxity.  As the veteran and 
his representative have consistently argued that the veteran 
is entitled to separate disability ratings for both 
limitation of motion and instability/pain, the Board feels 
that a current examination is warranted in the instant case.  
See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran's current VA treatment records should also be 
obtained.

Finally, the veteran must be notified of which portion of the 
information and evidence necessary to substantiate his 
increased rating claim for which he is responsible and which 
evidence it is VA's duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the 
record indicates that a letter was sent to the veteran in 
October 2001 in which he was notified of VA's duty to assist, 
this letter only contains information regarding the 
information needed to substantiate his service connection 
claim.  As this is not a claim in which the veteran was 
notified of VA's duty to assist with his left knee claim 
prior to service connection being granted, a letter clearly 
delineating VA's duty to assist with his increased rating 
claim should be sent.

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's increased rating claim.  The 
veteran must be specifically informed of 
the evidence necessary to substantiate 
his increased rating claim and of the 
portion of the information and evidence 
necessary to substantiate his claim for 
which he is responsible and which 
evidence it is VA's duty to assist him in 
obtaining.

2.  Contact the National Personnel 
Records Center, or any other appropriate 
agency, and request the veteran's medical 
records from Keesler AFB.  If no records 
of medical treatment the veteran received 
subsequent to his retirement from the 
military can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  Obtain the veteran's medical records 
from the VA medical facility located in 
Biloxi, Mississippi, from December 1999 
to the present.

4.  Schedule the veteran for a VA joints 
examination to determine the current 
nature and extent of his service-
connected degenerative joint disease of 
the left knee.  Send the claims folder to 
the examiner for review.

5.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental SOC (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since September 2002.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




